Order of the County Court of Nassau county reversed upon the law and the facts, without costs, and motion granted, upon condition that defendant pay to plaintiff, within ten days, the costs and disbursements specified in the judgment, seventy-six dollars, and file and serve a surety company bond in the sum of one thousand dollars, to secure the payment of any judgment which plaintiff may recover; otherwise, order affirmed, with ten dollars costs and disbursements. No opinion. Keily, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.